Case: 16-1919   Document: 101     Page: 1   Filed: 05/14/2020




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                      VEDERI, LLC,
                        Appellant

                             v.

                     GOOGLE LLC,
                      Cross-Appellant
                  ______________________

  2016-1919, 2016-1979, 2017-1479, 2019-1211, 2019-1573
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. 95/000,681,
 95/000,682, 95/000,683, 95/000,684.
                  ______________________

                  Decided: May 14, 2020
                  ______________________

    DAVID A. DILLARD, Lewis Roca Rothgerber Christie
 LLP, Glendale, CA, for appellant. Also represented by
 ROBERT GREEN, SHAUN PHILIP LEE.

     BRIAN BERLINER, O'Melveny & Myers LLP, Los Ange-
 les, CA, for cross-appellant. Also represented by DAVID
 ALMELING, MARK LIANG, San Francisco, CA; BRADLEY
 GARCIA, Washington, DC; JOSHUA NATHANIEL MITCHELL,
 King & Spalding LLP, Washington, DC.
                  ______________________
Case: 16-1919    Document: 101      Page: 2    Filed: 05/14/2020




 2                                  VEDERI, LLC   v. GOOGLE LLC




     Before NEWMAN, LOURIE, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
      This is a consolidated appeal from the final decisions of
 the Patent Trial and Appeal Board in four inter partes
 reexaminations of related U.S. Patent Nos. 7,805,025,
 7,239,760, 7,577,316, and 7,813,596, owned by Vederi,
 LLC. Vederi asks this court to consider two claim construc-
 tion disputes and various factual issues regarding the
 scope and content of the prior art. Google LLC cross-ap-
 peals, asking this court to consider an additional issue of
 claim construction. We adopt the Board’s construction of
 the disputed claim term “composite image.” We do not
 adopt the Board’s construction of “moving” in the limitation
 “image frames acquired by an image recording device mov-
 ing along a trajectory,” or its construction of “web page for
 the retail establishment.” Because the “moving” limitation
 is found in each claim at issue on appeal, we vacate the
 Board’s decisions and remand for the Board to analyze the
 validity of all challenged claims under the proper construc-
 tions.
                         BACKGROUND
                               I
     The ’025, ’760, ’316, and ’596 patents share the same
 patent specification and address the need to efficiently cre-
 ate a visual database of a geographic area. More particu-
 larly, these patents disclose using a moving image
 recording device and a GPS and/or inertial navigation sys-
 tem to provide a computer with image data with an associ-
 ated location, wherein the computer synthesizes that
 associated image data to create a composite image. The
 patent specification states that the composite image of a
 geographic location may be “created by synthesizing indi-
 vidual image frames acquired by a video camera moving
Case: 16-1919      Document: 101    Page: 3    Filed: 05/14/2020




 VEDERI, LLC   v. GOOGLE LLC                                 3



 through the location.” ’025 patent col. 3 ll. 46–48. 1 The
 video camera “record[s] a series of video images of the loca-
 tion while moving along a path,” wherein the camera may
 be mounted to “a base, platform, or motor vehicle moving
 at an average speed of preferably about 20 miles/hour to
 ensure a sufficient resolution in the resulting images.” Id.
 at col. 4 ll. 52–58.
     In certain embodiments, the composite images are cre-
 ated uniformly along a street segment, along with an asso-
 ciated index that identifies the street segments and other
 characteristics of the captured image. Objects within those
 composite images may be further identified, and if those
 objects are business establishments, information about the
 establishment—such as its name, address, phone number,
 or a web page—may be displayed to a user.
     Independent claim 21 and dependent claims 28, 34,
 and 35 of the ’025 patent are illustrative claims that in-
 clude the three disputed claim terms at issue in this ap-
 peal:
     21. A method for enabling visual navigation of a
     geographic area via a computer system coupled to
     an image source, the computer system including
     one or more computer devices, at least one of the
     computer devices having a display screen, the
     method comprising:
     providing by the image source a plurality of images
     depicting views of objects in the geographic area,
     the views being substantially elevations of the ob-
     jects in the geographic area, wherein the images are




     1    Because the ’025, ’760, ’316, and ’596 patents share
 the same specification, all citations to the specification are
 to the ’025 patent.
Case: 16-1919    Document: 101     Page: 4    Filed: 05/14/2020




 4                                  VEDERI, LLC   v. GOOGLE LLC



     associated with image frames acquired by an image
     recording device moving along a trajectory;
     receiving by the computer system a first user input
     specifying a first location in the geographic area;
     retrieving by the computer system a first image as-
     sociated with the first location, the first image be-
     ing one of the plurality of images provided by the
     image source;
     providing by the computer system the retrieved
     first image for displaying on a first display area of
     the display screen;
     invoking by the computer system a display of a di-
     rection identifier for indicating the viewing direc-
     tion depicted in the first image;
     receiving by the computer system a second user in-
     put specifying a navigation direction relative to the
     first location in the geographic area;
     determining by the computer system a second loca-
     tion based on the user specified navigation direc-
     tion;
     retrieving by the computer system a second image
     associated with the second location, the second im-
     age being one of the plurality of images provided by
     the image source; and
     providing by the computer system the retrieved
     second image for updating the first image with the
     second image.
     ...
     28. The method of claim 27, wherein the particular
     one of the objects is a retail establishment, the
     method further comprising:
Case: 16-1919      Document: 101    Page: 5     Filed: 05/14/2020




 VEDERI, LLC   v. GOOGLE LLC                                  5



     accessing a web page for the retail establishment;
     and
     invoking by the computer system a display of the
     web page on the display screen.
     ...
     34. The method of claim 21, wherein the first and
     second images are each a composite image, wherein
     each composite image is created based on a first one
     of the image frames acquired at a first point in the
     trajectory and a second one of the image frames ac-
     quired at a second point in the trajectory.
     35. The method of claim 21, wherein the first and
     second images are each a composite image, wherein
     each composite image is created by processing pixel
     data of a plurality of the image frames.
 Id. at col. 17 l. 43 – col. 18 l. 9, col. 18 ll. 43–48, col. 19
 ll. 6–14 (emphases added).
                               II
     The Board proceedings on appeal involved two panels,
 one for Reexamination Nos. 95/000,681 and 95/000,682,
 and another for Reexamination Nos. 95/000,683 and
 95/000,684. In holding the claims of the ’025, ’760, ’316,
 and ’596 patents invalid, the panels consistently construed
 the claim terms “composite image” and “moving” in the
 claim limitation “image frames acquired by an image re-
 cording device moving along a trajectory.” Only one panel
 construed a “web page for the retail establishment.” All
 challenged claims include the claim term “moving,” while
 select claims include the “composite image” and “web page
 for a retail establishment” claim terms.
     Following claim construction, the Board found that
 prior art anticipated claim 8 of the ’760 patent, as well as
 claims 4, 63–66, 68, 70–72, and 74 of the ’596 patent. It
 also held that claims 2–6, 8–10, 14–18, 20, 33–36, 56–60,
Case: 16-1919    Document: 101     Page: 6    Filed: 05/14/2020




 6                                  VEDERI, LLC   v. GOOGLE LLC



 64–68, and 70–72 of the ’025 patent, claims 2, 3, 8, 12–18,
 21–26, 29, 32–37, 39–44, and 46–51 of the ’760 patent,
 claims 13, 18–24, 36, 37, and 39–43 of the ’316 patent, and
 claims 4, 21, 63–66, 68, 70–72, and 74–76 of the ’596 patent
 would have been obvious in view of the prior art. The
 Board declined to hold invalid claims 24, 26, 28, 29, 37, 38,
 41, 42, 44–48, 51–54, 63, 75–84, and 86–88 of the ’025 pa-
 tent.
                         DISCUSSION
                               I
     On appeal, Vederi and Google challenge the Board’s
 construction of the three disputed claim terms: (1) “compo-
 site image”; (2) “moving” in the claim limitation “image
 frames acquired by an image recording device moving
 along a trajectory”; and (3) “web page for the retail estab-
 lishment.” Claim construction based on the intrinsic evi-
 dence is ultimately a question of law that this court reviews
 de novo. Trs. of Columbia Univ. v. Symantec Corp.,
 811 F.3d 1359, 1362 (Fed. Cir. 2016) (“The construction of
 claim terms based on the claim language, the specification,
 and the prosecution history are legal determinations.”).
 Applying the broadest reasonable interpretation standard,
 a claim construction “must be reasonable in light of the
 specification, prosecution history, and the understanding
 of one skilled in the art.” Personalized Media Commc’ns,
 LLC v. Apple Inc., 952 F.3d 1336, 1340 (Fed. Cir. 2020).
                              A
     We agree with the Board’s construction of “composite
 image.” The Board construed this term as “a single image
 created by combining different image data or by uniting
 image data.” Google Inc. v. Vederi, LLC, No. 95/000,682,
 2016 WL 5405204, at *8 (P.T.A.B. Sept. 26, 2016).
      The claim language describes creating a composite im-
 age “based on a first one of the image frames acquired at a
 first point in the trajectory and a second one of the image
Case: 16-1919      Document: 101      Page: 7     Filed: 05/14/2020




 VEDERI, LLC   v. GOOGLE LLC                                     7



 frames acquired at a second point in the trajectory” (see
 claim 34 of the ’025 patent) or “by processing pixel data of
 a plurality of the image frames” (see claim 35 of the ’025 pa-
 tent). ’025 patent col. 19 ll. 6–14. The Board’s construction
 is consistent with both requirements in the recited claim
 language. It first requires combining different image data,
 as in image data from different image frames. It also spec-
 ifies that, alternatively, the image may be achieved by com-
 bining or uniting image data, meaning at the level of pixel
 data.
      The specification supports the Board’s construction,
 disclosing that “[i]mage data from each selected image
 frame 42 is then extracted and combined to form the com-
 posite image.” Id. at col. 5 l. 66 – col. 6 l. 1. Citing the spec-
 ification, Vederi seeks a narrowing construction that would
 limit “composite image” to “a new image, created by pro-
 cessing pixel data of a plurality of image frames, that de-
 picts a single new view (from a single location) of the
 objects in the geographical area that is different from any
 of the views depicted in any one of the image frames from
 which the composite image is created.” Appellant’s Br. 44.
 According to Vederi, the specification requires this con-
 struction because it states that the composite image “pref-
 erably ‘provides a field of view of the location that is wider
 than the field of view provided by any single image ac-
 quired by the image recording device.’” Id. at 38 (quoting
 ’025 patent col. 2 ll. 36–39). We are not persuaded by
 Vederi’s argument. While the embodiments cited by Vederi
 may inform the meaning of a disputed claim term, “a par-
 ticular embodiment appearing in the written description
 may not be read into a claim when the claim language is
 broader than the embodiment.” Personalized Media,
 952 F.3d at 1343 (citing Resonate Inc. v. Alteon Websys-
 tems, Inc., 338 F.3d 1360, 1364–65 (Fed. Cir. 2003)). More-
 over, because the specification discusses a “composite
 image” in a broader sense than the preferred embodiment
Case: 16-1919     Document: 101       Page: 8     Filed: 05/14/2020




 8                                     VEDERI, LLC   v. GOOGLE LLC



 selectively identified by Vederi, the Board’s broader inter-
 pretation is reasonable in light of the specification.
                                 B
     We do not fully adopt the Board’s construction of “mov-
 ing” in the claim limitation “image frames acquired by an
 image recording device moving along a trajectory.” The
 Board construed this limitation to require that the image
 recording device “move along a trajectory and image
 frames are acquired along the trajectory but that the image
 frames do not have to be acquired while the image record-
 ing device is moving along the trajectory.” Google Inc.
 v. Vederi, LLC, No. 95/000,684, 2016 WL 4376717, at *9
 (P.T.A.B. Aug. 15, 2016) (emphasis in original). We under-
 stand the Board to read the claims to cover (1) image re-
 cording devices that acquire images while moving; (2)
 image recording devices that acquire images both while
 moving and while stationary; and (3) image recording de-
 vices that acquire images only while stationary (although
 the image recording device moves along a trajectory at
 other times). We do not agree that the claims cover the
 third option. In our view, reading the claims to cover the
 third option is unreasonably broad in light of the shared
 patent specification. Instead, in light of the specification,
 we construe the claims to require an image recording de-
 vice that acquires images while moving or acquires images
 both while moving and while stationary.
      The broadest reasonable interpretation requires that
 the claim construction be reasonable in light of the specifi-
 cation. Personalized Media, 952 F.3d at 1340. Here, the
 specification repeatedly contemplates acquisition of image
 frames by an image recording device that is in motion. For
 instance, it describes an image recording device that
 “moves along a path recording images of objects along the
 path.” ’025 patent col. 2 ll. 27–29; see also, e.g., id. at col. 5
 ll. 18–19, 52–54, col. 6 ll. 58–61. It also describes that im-
 age recording device as a “video camera” that “mov[es]
Case: 16-1919      Document: 101       Page: 9     Filed: 05/14/2020




 VEDERI, LLC   v. GOOGLE LLC                                       9



 through the location and film[s] the objects in its view,”
 wherein the acts of moving and filming seem to be concur-
 rent. Id. at col. 3 ll. 47–49; see also, e.g., id. at col. 3 ll. 54–
 57, col. 4 ll. 50–53. Moreover, the specification explains
 that “[m]ovement to the camera 10 is provided by a base,
 platform, or motor vehicle moving at an average speed of
 preferably about 20 miles/hour to ensure a sufficient reso-
 lution in the resulting images.” Id. at col. 4 ll. 55–58. Dis-
 closing a particular speed to achieve a sufficient image
 resolution makes clear that the specification contemplates
 the image recording device moving while capturing images.
 At the same time, the specification contemplates that some
 photos may be taken while the vehicle is stopped, for exam-
 ple, at an intersection. See id. Fig. 9.
      On the other hand, the specification does not disclose a
 single embodiment in which the image recording device
 only captures images when it is not moving. Given that the
 specification does not contemplate an embodiment in which
 all image frames are acquired when the recording device is
 stationary during its movement along a trajectory, we con-
 clude that the Board’s inclusion of such an embodiment in
 its claim construction is not reasonable in light of the spec-
 ification. Accordingly, we construe the claims to require an
 image recording device that acquires images while moving
 or acquires images both while moving and while station-
 ary.
                                  C
     Finally, representative claim 28 recites “accessing a
 web page for the retail establishment; and invoking by the
 computer system a display of the web page on the display
 screen.” ’025 patent col. 18 ll. 46–48. The Board limited a
 “web page for the retail establishment” to web pages be-
 longing to, owned by, or operated by the retail establish-
 ment. Google Inc. v. Vederi, LLC, No. 95/000,681, 2016 WL
 792285, at *2–3 (P.T.A.B. Feb. 26, 2016). After considering
 the intrinsic evidence considered by the Board, we conclude
Case: 16-1919    Document: 101      Page: 10    Filed: 05/14/2020




  10                                 VEDERI, LLC   v. GOOGLE LLC



  that the Board’s construction of a “web page for the retail
  establishment” is unduly narrow.
       Representative claim 28 recites “accessing a web page
  for the retail establishment.” ’025 patent col. 18 l. 46. De-
  scribing the web page as being for a retail establishment
  does not limit it to one that is owned or operated by the
  retail establishment. Indeed, as Google points out, an
  online Yellow Pages directory may be a web page for a re-
  tail establishment in that it shows particular information
  about the retail establishment for the convenience of a con-
  sumer. Cross-Appellant’s Br. 80. Yet, the Yellow Pages
  directory does not require the retail establishment to own
  or control the web page associated with the establishment.
       The specification does nothing to limit this broad claim
  language. Rather, the specification describes the term
  “web page” only once, wherein it places a condition on dis-
  playing a hyperlink “if the establishment is associated with
  a particular Web page.” ’025 patent col. 12 ll. 53–56. The
  term associated does not connote ownership or direct con-
  trol. We conclude that, in the context of the claims and
  specification at issue on appeal, a web page, such as an
  online Yellow Pages directory, may be associated with a
  particular retail establishment, but not owned or con-
  trolled by that establishment.
                               II
      Vederi asks this court to determine whether certain
  prior art anticipates or renders obvious certain claims
  based on the proper construction of “moving,” and Google
  asks this court to determine whether the prior art renders
  obvious certain claims based on the proper construction of
  “web page for the retail establishment.” We decline the
  parties’ invitations, and remand to the Board to decide
  these validity issues in the first instance.
     In addition to the claim construction issues above, we
  have also considered Vederi’s arguments that certain prior
Case: 16-1919      Document: 101        Page: 11   Filed: 05/14/2020




  VEDERI, LLC   v. GOOGLE LLC                                 11



  art does not disclose “street segments” as required by some
  of the claims. Appellant’s Br. 58–62. This argument is at
  issue regardless of the construction of this term. We are
  not persuaded by Vederi’s arguments and conclude that
  substantial evidence supports the Board’s finding that the
  prior art discloses the disputed claim limitations.
                           CONCLUSION
      We have considered the parties’ remaining arguments,
  but we do not find them persuasive. For the foregoing rea-
  sons, we vacate the Board’s findings of invalidity of the
  challenged claims and remand to the Board for considera-
  tion under the proper constructions.
                  VACATED AND REMANDED
                                COSTS
      No costs.